     Case 2:19-cv-09444-PA-RAO Document 19 Filed 03/12/20 Page 1 of 14 Page ID #:100



1     JAN H. BROWN
2     Jhb@janHbrown.com
      LAW OFFICES OF JAN H. BROWN, P.C.
3
      363 Seventh Avenue, 20th Floor
4     New York, NY 10001
      Tel.: 212-397-2800
5

6     Attorney for Plaintiffs
7
      SPRINGCOIN, INC., and DEVIKA PRADHAN

8

9
                           UNITED STATES DISTRICT COURT
10

11                        CENTRAL DISTRICT OF CALIFORNIA
12

13    SPRINGCOIN, INC.; and                       No. 2:19-CV-09444-PA-RAO
14
      DEVIKA PRADHAN,
                                                  PLAINTIFFS’ MEMORANDUM OF
15                Plaintiffs,                     POINTS AND AUTHORITIES IN
16                                                OPPOSITION TO DEFENDANTS’
      v.                                          MOTION TO DISMISS
17

18    Kathy A. BARAN, in her Official             Hon. Percy Anderson, United States
      Capacity, Director of the California        District Judge
19
      Service Center, U.S. Citizenship and
20    Immigration Services, U.S. Department       Date: April 6, 2020
21
      of Homeland Security, et al.,               Time: 1:30 p.m.
                                                  Courtroom: A
22                Defendants
23

24          Plaintiffs SPRINGCOIN, INC., and DEVIKA PRADHAN respectfully
25
      submit the following Memorandum of Points and Authorities in opposition to
26

27    Defendants’ Motion to Dismiss:
28
                                              1
     Case 2:19-cv-09444-PA-RAO Document 19 Filed 03/12/20 Page 2 of 14 Page ID #:101



1                                             TABLE OF CONTENTS
2
      TABLE OF AUTHORITIES .....................................................................................3
3

4     ARGUMENT .............................................................................................................4
5

6            I.         THE NATURE OF PLAINTIFFS’ CLAIM .........................................4
7
             II.        PLAINTIFFS HAVE STANDING .......................................................5
8

9            II.        PLAINTIFFS HAVE STATED A CLAIM FOR RELIEF UNDER
10
                        THE ADMINISTRATIVE PROCEDURE ACT ..................................9
11

12    CERTIFICATE OF SERVICE ................................................................................14
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                2
     Case 2:19-cv-09444-PA-RAO Document 19 Filed 03/12/20 Page 3 of 14 Page ID #:102



1                                           TABLE OF AUTHORITIES
2

3     Federal Cases
4
      BK Instrument, Inc. v. United States, 715 F. 2d 713 (2nd Cir. 1983) .........................9
5
      Black & Decker Disability Plan v. Nord, 538 U.S. 822 (2003) ..............................11
6

7     Branstad v. Veneman, 212 F. Supp. 2d 976 (ND Iowa 2002) .................................10
8
      Clapper v. Amnesty Intern. USA, 568 U.S. 398 (2013) .............................................8
9

10    Kwan v. Donovan, 777 F.2d 479 (9th Cir.1985)......................................................11
11
      Nat'l Family Planning Reproductive Health Ass 'n v. Gonzales, 468 F.3d 826 (D.C.
12
        Cir. 2006) ............................................................................................................5, 6
13

14    Petro-Chem Processing, Inc. v. EPA, 866 F.2d 433 (D.C. Cir.1989) .......................6
15
      THE BUTTON DEPOT v. US Dept. of Homeland Sec., 386 F. Supp. 2d 1140 (C.D.
16

17      Cal. 2005) ..............................................................................................................12
18
      United States v. Ritchie, 342 F.3d 903(9th Cir. 2003)...............................................4
19
      Young China Daily v. Chappell, 742 F. Supp. 552 (N.D. Cal. 1989) .....................12
20

21
                        Federal Statutes
22
      5 U.S.C. § 706(2)(A)..................................................................................................4
23

24
                        Federal Rules
25

26
      8 CFR §103.2 (b)(11) ...............................................................................................11

27    8 CFR §103.2 (b)(8)(iv) ...........................................................................................11
28
                                                                   3
     Case 2:19-cv-09444-PA-RAO Document 19 Filed 03/12/20 Page 4 of 14 Page ID #:103



1                                        ARGUMENT
2
      I.    THE NATURE OF PLAINTIFFS’ CLAIM
3

4           Plaintiffs’ claim is a simple one. According to the facts alleged in the
5
      complaint, which of course must be deemed true for the purposes of a motion to
6

7
      dismiss, United States v. Ritchie, 342 F.3d 903, 907-08 (9th Cir. 2003), Plaintiff

8     Springcoin, Inc., filed an H-1B visa petition on behalf of Plaintiff Pradhan.
9
      Unfortunately, the Labor Condition Application submitted therewith had a
10

11    typographical error, in that is listed the wrong occupation code. Defendant USCIS
12
      then issued a Notice of Intent to Deny because of the error. Plaintiff Springcoin
13

14
      responded by explaining that the error was inadvertent and also submitted a

15    replacement LCA. However, Defendants simply ignored the proffered explanation
16
      for the error, and also rejected the replacement LCA.
17

18          Plaintiffs contend that Defendants refusal to accept the proffered evidence
19
      and their subsequent denial of the visa petition was “arbitrary, capricious, an abuse
20

21
      of discretion, or otherwise not in accordance with law” under 5 U.S.C. §

22    706(2)(A), because Defendants failed to properly consider all evidence and failed
23
      to apply applicable laws and regulations. .
24

25    ///
26
      ///
27

28
      ///
                                                4
     Case 2:19-cv-09444-PA-RAO Document 19 Filed 03/12/20 Page 5 of 14 Page ID #:104



1     II.   PLAINTIFFS HAVE STANDING
2
            Defendants claim that Plaintiffs lack standing because the harm they
3

4     suffered was “self-inflicted.” Defendants’ Memorandum of Points and Authorities
5
      at 6. In other words, Defendants claim that Plaintiff cannot seek redress for
6

7
      Defendants’ failure to follow applicable regulations because there was a

8     typographical error on the Labor Condition Application which they submitted in
9
      support of their H-1B petition. That is an extraordinary claim. Unsurprisingly, it is
10

11    not supported by the authorities cited by Defendants.
12
            The first case cited by Defendants is Nat'l Family Planning Reproductive
13

14
      Health Ass 'n v. Gonzales, 468 F.3d 826, 831 (D.C. Cir. 2006). That case arose out

15    of Congress’s adoption of the Weldon Amendment, which prohibited recipients of
16
      federal grant funds from discriminating against individuals or entities that refuse to
17

18    provide or refer for abortions. The plaintiff argued that the Amendment was void
19
      for vagueness under the First Amendment, because of an ostensible conflict
20

21
      between the Weldon Amendment and a Health and Human Services regulation

22    governing Title X funds. As a result, the plaintiff argued, its members did not
23
      know how to abide by the HHS regulation as well as the Weldon Amendment and
24

25    were therefore in jeopardy of losing federal grants.
26
            In finding that the plaintiff lacked standing, the D.C. Circuit held:
27

28
                                                5
     Case 2:19-cv-09444-PA-RAO Document 19 Filed 03/12/20 Page 6 of 14 Page ID #:105



1           The supposed dilemma is particularly chimerical here because the
2
            association's asserted injury appears to be largely of its own making.
3

4           We have consistently held that self-inflicted harm doesn't satisfy the
5
            basic requirements for standing. Such harm does not amount to an
6

7
            "injury" cognizable under Article III. ... Here the association has within

8           its grasp an easy means for alleviating the alleged uncertainty. It could
9
            inquire of HHS exactly how the agency proposes to resolve any of the
10

11          conflicts that it claims to spot between the amendment and the
12
            regulations. Under the Administrative Procedure Act, the association
13

14
            has the right to petition HHS to adopt a rule clarifying the

15          responsibilities of Title X grantees. 5 U.S.C. § 553(e). It has never done
16
            so. . . . As the association has chosen to remain in the lurch, it cannot
17

18          demonstrate an injury sufficient to confer standing.
19
      468 F.3d at 81 (emphasis in original).
20

21
            The second case cited by Defendants is Petro-Chem Processing, Inc. v. EPA,

22    866 F.2d 433 (D.C. Cir.1989). In that case, the petitioner complained that lax EPA
23
      regulation of hazardous waste disposal in salt domes placed its members on the
24

25    horns of a dilemma:
26
            “[M]embers that provide cleanup services or waste brokering for
27

28
            customers will either lose business if they do not use geologic
                                                6
     Case 2:19-cv-09444-PA-RAO Document 19 Filed 03/12/20 Page 7 of 14 Page ID #:106



1           repositories or face greater potential liability for disposal in
2
            unprotective geologic repositories.” Reply Brief of Petitioner at 4 (No.
3

4           88-1177). At oral argument HWTC vigorously asserted that members
5
            would be “forced” to utilize salt domes and become “consumers” of
6

7
            EPA-permitted "lax" disposal methods. In the event these allegedly

8           unsafe repositories leak, HWTC continued, members using them would
9
            face strict, joint, and several liability under the Comprehensive
10

11          Environmental Response, Compensation, and Liability Act (CERCLA),
12
            42 U.S.C. §§ 9601-9657 (1982).”
13

14
      866 F.2d at 438 (brackets in original). However, the D.C. Circuit held that the

15    Petitioner lacked standing:
16
            This potential liability, however, insofar as it is incurred voluntarily, is
17

18          not an injury that “‘fairly can be traced to the challenged action,’” as
19
            required by Supreme Court decisions interpreting Article III of the
20

21
            Constitution. [Citations]. Rather, to the extent that this injury is self-

22          inflicted, it is “so completely due to the [complainant's] own fault as to
23
            break the causal chain.” Unlike the “consumer” firm in HWTC II, 861
24

25          F.2d 277, members choosing geologic repositories can avoid the
26
            threatened injury by choosing safer methods. If they instead choose
27

28
            disposal methods they believe to be unsafe, they presumably so do in
                                                 7
     Case 2:19-cv-09444-PA-RAO Document 19 Filed 03/12/20 Page 8 of 14 Page ID #:107



1           their own self-interest. It is of no moment for the inquiry at hand that
2
            they may be “forced” by competitive pressures to choose unsafe
3

4           methods; we cannot deem them injured, in the sense relevant under
5
            controlling precedent, by their own choice to compete in kind.
6

7
      866 F.2d at 438 (emphasis added). See also Clapper v. Amnesty Intern. USA, 568

8     U.S. 398, 133 S. Ct. 1138, 1151, 185 L. Ed. 2d 264 (2013) [“[R]espondents cannot
9
      manufacture standing merely by inflicting harm on themselves based on their fears
10

11    of hypothetical future harm that is not certainly impending.”]; Mendia v. Garcia,
12
      768 F. 3d 1009, 1013 n. 1 (9th Cir. 2014) [“Mendia lacks standing to seek damages
13

14
      for any period of pre-trial detention he suffered after the state court granted him

15    release on his own recognizance. Given that he chose to remain in state custody
16
      rather than accept release, his injury can't be deemed fairly traceable to the actions
17

18    of the ICE agents unless it was reasonably incurred ‘to mitigate or avoid’ the future
19
      harm he claimed to fear.” (emphasis in original)
20

21
            Hence, the cases cited by Defendants hold only that when Plaintiffs

22    intentionally choose to inflict harm upon themselves, they lack standing to
23
      complain that a defendant contributed to that harm in some way. That might well
24

25    be a fine rule, but it has no application to the instant case, in which Plaintiffs
26
      accidentally exposed themselves to harm. Therefore, Plaintiffs indeed have
27

28
      standing.
                                                  8
     Case 2:19-cv-09444-PA-RAO Document 19 Filed 03/12/20 Page 9 of 14 Page ID #:108



1     II.   PLAINTIFFS HAVE STATED A CLAIM FOR RELIEF UNDER THE
2
            ADMINISTRATIVE PROCEDURE ACT
3

4           Defendants argue that Plaintiffs have not stated a claim for relief because
5
      “clerical errors that result in contravention of regulations may serve as bases for
6

7
      rejection or denial.” Defendants’ Memorandum of Points and Authorities at 9.

8     This argument has three flaws.
9
            First, even if it true that clerical errors may serve as legitimate bases for
10

11    rejection of a visa petition, that is a red herring. On a motion to dismiss for failure
12
      to state a claim, the question is whether as a matter of law, such a rejection can
13

14
      never be arbitrary and capricious. Defendants never claim that that is the case, let

15    alone present authority therefor.
16
            Second, the weight of authority holds that denial of a government benefit
17

18    because of a clerical error on behalf of an applicant can, indeed, sometimes be
19
      arbitrary and capricious. For example, in BK Instrument, Inc. v. United States, 715
20

21
      F. 2d 713 (2nd Cir. 1983), the Plaintiff had submitted a bid to provide tools to the

22    government, but the bid was rejected due to a clerical error by the plaintiff. The
23
      Second Circuit held that the District Court had erred in dismissing the complaint,
24

25    because factfinding was necessary to determine whether rejection was mandated
26
      by regulation and by government practice, where “the Army had early detected
27

28
      BK's error and BK had promptly remedied it well before the award to Am Kal.”
                                                 9
     Case 2:19-cv-09444-PA-RAO Document 19 Filed 03/12/20 Page 10 of 14 Page ID #:109



1      715 F.3d at 730. In the instant case, of course, the Defendants also “early detected
2
       [Springcoin’s] error and [Springcoin] had promptly remedied it.” Hence, BK
3

4      Instrument is essentially indistinguishable from the instant case.
5
             In addition, in Branstad v. Veneman, 212 F. Supp. 2d 976 (ND Iowa 2002),
6

7
       the Court held it to be arbitrary and capricious and an abuse of discretion and for

8      the Department of Agriculture to reject the Plaintiffs’ request reconsideration of a
9
       timely appeal where they had sent their appeal to the wrong address; the Court
10

11     distinguished the cases relied upon by the defendants on the ground that [i]n none
12
       of the cases upon which the USDA now relies as justifying such a conclusion was
13

14
       the lack of timeliness of the request for agency review the result merely of a

15     clerical error[.]” 212 F.Supp. at 1003. Thus, Brandstad stands for the proposition
16
       that clerical errors by the plaintiff do not necessarily immunize government
17

18     agencies from a finding of a violation of the Administrative Procedure Act.
19
             The third flaw in Defendants’ argument that Plaintiffs have not stated a
20

21
       claim for relief because “clerical errors that result in contravention of regulations

22     may serve as bases for rejection or denial” is that Defendants did not issue a denial
23
       based on the clerical error. Rather, they issued a Notice of Intent to Deny.
24

25     According to the applicable regulations, when the USCIS issues a Notice of Intent
26
       to Deny, the notice “will specify the type of evidence required, and whether initial
27

28
       evidence or additional evidence is required, or the bases for the proposed denial
                                                 10
     Case 2:19-cv-09444-PA-RAO Document 19 Filed 03/12/20 Page 11 of 14 Page ID #:110



1      sufficient to give the applicant or petitioner adequate notice and sufficient
2
       information to respond. 8 CFR §103.2 (b)(8)(iv) (emphasis added).
3

4            The regulations further provide: “In response to a request for evidence or a
5
       notice of intent to deny, and within the period afforded for a response, the
6

7
       applicant or petitioner may: submit a complete response containing all requested

8      information at any time within the period afforded; submit a partial response and
9
       ask for a decision based on the record; or withdraw the benefit request.” 8 CFR
10

11     §103.2 (b)(11) (emphasis added).
12
             Defendants would have this Court believe that the regulations require that a
13

14
       Notice of Intent to Deny provide a petitioner for an H-1B visa “sufficient

15     information to respond,” and that they explicitly permit said petitioner to “submit a
16
       complete response containing all requested information,” yet also permit the
17

18     USCIS to simply ignore the proffered information.
19
             That cannot be, and is not, the law. Rather, an agency violates the APA
20

21
       when its action was not “based upon a consideration of relevant factors.” Kwan v.

22     Donovan, 777 F.2d 479, 480 (9th Cir.1985). Hence, an agency “cannot simply
23
       ignore relevant evidence,” Waldoch v. Medtronic, Inc., 757 F. 3d 822, 833 (8th Cir.
24

25     2014), nor “arbitrarily refuse to credit a claimant's reliable evidence.” Black &
26
       Decker Disability Plan v. Nord, 538 U.S. 822, 834 (2003). See also THE
27

28
       BUTTON DEPOT v. US Dept. of Homeland Sec., 386 F. Supp. 2d 1140, 1148
                                                 11
     Case 2:19-cv-09444-PA-RAO Document 19 Filed 03/12/20 Page 12 of 14 Page ID #:111



1      (C.D. Cal. 2005) [Denial of H-1B visa petition an abuse of discretion where
2
       “ Defendants failed to demonstrate that the denial of Button Depot's petition was
3

4      based on a consideration of the relevant factors and the evidence in the
5
       administrative record.”]; Young China Daily v. Chappell, 742 F. Supp. 552, 555
6

7
       (N.D. Cal. 1989) [INS failure to consider relevant evidence proffered in support of

8      visa petition “was a failure to consider relevant factors and constitutes an abuse of
9
       discretion.”].
10

11           In the instant case, the complaint alleges that Defendants ignored the
12
       response to the Notice of Intent to Deny, and that in doing so the Defendants acted
13

14
       arbitrarily and capriciously and that therefore the ultimate visa denial was an abuse

15     of discretion. These authorities clearly demonstrate that those allegations state a
16
       claim for relief under the Administrative Procedure Act. Defendants’ motion to
17

18     dismiss the complaint must therefore be denied.
19
                                     Respectfully submitted.
20

21
                             DATED this __11_ day of March 2020.

22                                             ____
23
                                               s/Jan H. Brown_____________________
24
                                               JAN H. BROWN
25                                             Jhb@janHbrown.com
                                               LAW OFFICES OF JAN H. BROWN, P.C.
26
                                               363 Seventh Avenue, 20th Floor
27                                             New York, NY 10001
28
                                               Tel.: 212-397-2800
                                                 12
                                               Attorney for Plaintiffs
     Case 2:19-cv-09444-PA-RAO Document 19 Filed 03/12/20 Page 13 of 14 Page ID #:112



1                                         SPRINGCOIN, INC., and DEVIKA
2                                         PRADHAN
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            13
     Case 2:19-cv-09444-PA-RAO Document 19 Filed 03/12/20 Page 14 of 14 Page ID #:113



1                                CERTIFICATE OF SERVICE
2                                Case No. 2:19-CV-094444-PA
3
               I hereby certify that I am over the age of 18 and not a party to the above-
4      titled action. I am employed as a __principal attorney_______________ at the Law
       Offices of Jan H. Brown, P.C. My business address is 363 Seventh Avenue, 20th
5
       Floor
6      New York, NY 10001.
7
             On March _11_, 2020, I served this PLAINTIFFS' MEMORANDUM OF
8      POINTS AND AUTHORITIES IN OPPOSITON TO DEFENDANTS’ MOTION
9      TO DISMISS, on each person or entity named below by uploading an electronic
       version of this document to the Court's ECF system:
10

11     Vanessa Molina
       Office of Immigration Litigation
12
       District Court Section
13     United States Department of Justice
14
       P.O. Box 868, Ben Franklin Station,
       Washington, DC 20044.
15

16          I declare under penalty of perjury under the laws of the United States of
       America that the foregoing is true and correct.
17
            Executed on March _11_, 2020.
18
                                                          ___s/Jan H. Brown_________________
19

20

21

22

23

24

25

26

27

28
                                               14
